Appeal from an order of the Supreme Court, Niagara County (Mark A. Montour, J.), entered May 2, 2016. The order denied defendants’ motion for summary judgment dismissing plaintiffs complaint.
Now, upon the stipulation of discontinuance signed by the attorneys for the parties on August 17, 2016, and filed in the Niagara County Clerk’s Office on September 29, 2016,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation.
Present — Whalen, P.J., Centra, DeJoseph, NeMoyer and Troutman, JJ.